DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Holohan (US 20150139502 A1, as provided in IDS), in view of SCHULTE (US 20190091541 A1, claims the priority of US-Provisional-Application US 62341358, filed on May 25,  2016, as provided in IDS), Popa (US 20140219550 A1); and further in view of Popa (US 20140219550 A1, as provided in IDS), and further in view of Zadeh (US 20140201126 A1, as provided in IDS).
Re Claim 1, Holohan discloses a method comprising:
receiving, by a computing system, body pose information for a plurality of plays, the body pose information obtained from video data of the plurality of plays (see Holohan: e.g., -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048], {so that five phases can be assigned values as a set of pose information for plays, or a jump shot, a set shot, mid-air shot as a set of body-pose information for plays}; also see: -- to a generated player skeleton based on the captured video--, in abstract, and, -- analysis of a physical activity, the method comprises: processing video data, the video data comprising a plurality of frames of a person performing the physical activity, wherein the processing step comprises: determining a frame of the video data that depicts a body position of the person in a phase of the physical activity; comparing the body position in the frame with a reference skeleton for the phase of the physical activity--, in [0012], and, -- the computer performing video analysis 102 or 106 may analyze a player's balance and body position while stepping into the jump shot, or the computer performing video analysis 102 or 106 may analyze whether the player jumped and landed at substantially the same location on the floor. If body control issues are found, the computer performing video analysis 102 or 106 may suggest that the player moves closer to the basket knowing it is easier to master mechanics from a closer, achievable range without jumping forward. The computer performing video analysis 102 or 106 may also suggest drills and critiques to improve the player's body control during the jump shot. For example, having a proper knee bend and squat may help the player control his body during the jump and increase the player's range over time.--, in [0002], and [0061]),
 although Holohan teaches the pose information of a plurality of players (see Holohan: e.g., -- the remote server 106 may perform may tasks other than just video analysis. For example, the remote server 106 may save a video of the player's 430 best shot in the database 308. The player 430 can download that shot at any time to view what they did right and what still needs improvement. The database 308 may save many best shot videos for all players 430 registered with the remote server 106.--, in [0090[);
Holohan however does not explicitly disclose each play of the plurality of plays comprises a plurality of players, 
SCHULTE discloses each play of the plurality of plays comprises a plurality of players (see Schulte: e.g., -- grouping players in a game based on a respective playing style, the method comprising: obtaining data associated with the game, the information comprising at least one individual player or team activity, and at least one game event; and automatically generating a plurality of clusters of one or more players based on a presence and/or activities associated with each player.--, in [0012], and,  --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]; and, -- Table 3 shows the dataset statistics for the 2015-2016 NHL season. The dataset includes play-by-play information of game events and player actions for the entire season. Every event is marked with a continuous time stamp, the x-y location, and the player that carries out the action of the event.--, in [0086], [0093]; also see: --The computational advantage is that algorithms for discrete Markov models can be employed. The statistical advantage is that discretization requires neither parametric assumptions (e.g. Gaussian or Poisson distribution), nor stationarity assumptions that treat different locations as the same. To minimize the loss of information, the discrete location bins can be learned by clustering occurrences of each action type.--, in [0060], and in [0114]),
Holohan and Schulte are combinable as they are in the same field of endeavor: to analyze body pose of players in sport events. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Holohan’s method using Schulte’s teachings by including each play of the plurality of plays comprises a plurality of players to Holohan’s pose information of a plurality of players in order to measure the actions of players contributing to the outcome of the game at a given location and time (see Schulte: e.g. in [0039]-[0042]),
Holohan as modified by Schulte although disclose that a play in a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase  (see Holohan: e.g., Figs. 4-5, --A jump shot has multiple components or phases as a player jumps in the air and releases the basketball. The exemplary embodiments disclosed herein have determined that five phases represent the most important aspects of a jump shot, but the jump shot may have more intermediate phases. These phases include: a base phase 402, 502, a frame phase 404, 504, a release phase 406, 506, a follow-through phase 408, 508, and a finish phase 410 --, in [0048]; and, -- a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase; process pixels in the determined frame to determine a body position for the person within the determined frame, wherein the determined body position comprises data indicative of an arrangement of joints and limbs for the person within the determined frame; compare the determined body position in the determined frame with a reference skeleton for the basketball jump shot phase--, in claim 1), 
Holohan as modified by Schulte however do not explicitly disclose for each play of the plurality of plays, segmenting, by the computing system, the play into a plurality of components,
Popa teaches for each play of the plurality of plays, segmenting, by the computing system, the play into a plurality of components (see Popa: e.g., --image analysis and segmentation [15, 10].  These algorithms use machine learning methods to discriminate between body parts.--, in [0010], and, --and wherein the pose of the articulated object model is defined by the spatial location of the joints, comprises the steps of [0014] obtaining at least one sequence of source images from a video stream comprising a view of the real world object recorded by a source camera; [0015] processing the source images of the at least one sequence to extract, for each image, a corresponding source image segment comprising the view of the real world object separated from the image background, thereby generating at least one sequence of source image segments; [0016] maintaining, in a database in computer readable form, a set of sequences of reference silhouettes, each reference silhouette being associated with an articulated object model and with a particular reference pose of this articulated object model--, in [0013]-[0017]; and, --one image of the sequence of source images is designated a frame of interest, and the source image segment that is generated therefrom is designated a source image segment of interest--, in [0021]);
Holohan (as modified by Schulte) and Popa are combinable as they are in the same field of endeavor: to analyze body pose of players in sport events. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Holohan (as modified by Schulte)’s method using Popa’s teachings by including for each play of the plurality of plays, segmenting, by the computing system, the play into a plurality of components to Holohan (as modified by Schulte)’s dividing the video frame of the play into five phases of the physical activity in order to render of players from an arbitrary view-point during a sports game for bio-mechanical analysis and synthesis as well as for game statistics (see Popa: e.g. in [0003]);
Holohan as modified by Schulte and Popa further disclose annotating each component with a body pose attribute, wherein each body pose attribute is indicative of a type of movement variation occurring in each component (see Holohan: e.g., Figs. 4-5, --A jump shot has multiple components or phases as a player jumps in the air and releases the basketball. The exemplary embodiments disclosed herein have determined that five phases represent the most important aspects of a jump shot, but the jump shot may have more intermediate phases. These phases include: a base phase 402, 502, a frame phase 404, 504, a release phase 406, 506, a follow-through phase 408, 508, and a finish phase 410 --, in [0048]; and, -- a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase; process pixels in the determined frame to determine a body position for the person within the determined frame, wherein the determined body position comprises data indicative of an arrangement of joints and limbs for the person within the determined frame; compare the determined body position in the determined frame with a reference skeleton for the basketball jump shot phase--, in claim 1; also see: -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048]);
for each component of the plurality of components, assigning, by the computing system, a value to the associated body pose attribute, the value describing a movement variation corresponding to the type of movement variation occurring in the component (see Holohan: e.g., -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048], {so that five phases can be assigned values as a set of body-pose attributes for plays, or a jump shot, a set shot, mid-air shot as a set of body-pose attributes for plays}; also see Schulte: e.g., --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]; and, -- Table 3 shows the dataset statistics for the 2015-2016 NHL season. The dataset includes play-by-play information of game events and player actions for the entire season. Every event is marked with a continuous time stamp, the x-y location, and the player that carries out the action of the event.--, in [0086], [0093]; also see: --The computational advantage is that algorithms for discrete Markov models can be employed. The statistical advantage is that discretization requires neither parametric assumptions (e.g. Gaussian or Poisson distribution), nor stationarity assumptions that treat different locations as the same. To minimize the loss of information, the discrete location bins can be learned by clustering occurrences of each action type.--, in [0060], and in [0114]);
Holohan as modified by Schulte however do not explicitly disclose generating, by the computing system, a play classifier configured to classify a target play according to its likelihood of success by training the play classifier with the annotated plurality of plays and values assigned to each component of each play,
Zadeh discloses generating, by the computing system, a play classifier configured to classify a target play according to its likelihood of success by training the play classifier with the annotated plurality of plays and values assigned to each component of each play (see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.--, in [1782] ]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}),
Holohan (as modified by Schulte and Popa) and Zadeh are combinable as they are in the same field of endeavor: to extract and analyze body pose. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Holohan (as modified by Schulte and Popa)’s method using Zadeh’s teachings by including generating, by the computing system, a play classifier configured to classify a target play according to its likelihood of success by training the play classifier with the annotated plurality of plays and values assigned to each component of each play to Holohan (as modified by Schulte and PoPa)’s derive player’s body pose/ position information based on comparison to reference skeletons in order to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest, and to extract pose or identity of the object  and associated with the image (see Zadeh: e.g. in [1782]).

Re Claim 2, Holohan as modified by Schulte and Popa and Zadeh further disclose receiving, by the computing system, a selection of a first play from a first sporting event (see Holohan: e.g., -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048], {so that five phases can be assigned values as a set of body-pose attributes for plays, or a jump shot, a set shot, mid-air shot as a set of body-pose attributes for plays}; also see Popa: e.g., --selecting, from the set of sequences of reference silhouettes--, in [0031]-[0033]; and, --Good poses can be selected manually or automatically and then be added to the database, enlarging the space of possible poses.--, in [0138]); and
comparing, by the computing system via the play classifier, the first play to the plurality of plays to determine a likelihood of success of the first play (see Holohan: e.g., -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048] see Schulte: e.g., --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]; and, -- Table 3 shows the dataset statistics for the 2015-2016 NHL season. The dataset includes play-by-play information of game events and player actions for the entire season. Every event is marked with a continuous time stamp, the x-y location, and the player that carries out the action of the event.--, in [0086], [0093]; also see: --The computational advantage is that algorithms for discrete Markov models can be employed. The statistical advantage is that discretization requires neither parametric assumptions (e.g. Gaussian or Poisson distribution), nor stationarity assumptions that treat different locations as the same. To minimize the loss of information, the discrete location bins can be learned by clustering occurrences of each action type.--, in [0060], and in [0114]). 

Re Claim 3, Holohan as modified by Schulte and Popa and Zadeh further disclose comparing, by the computing system via the play classifier, the first play to the plurality of plays to determine the likelihood of success of the first play comprises (see Schulte: e.g., --One can estimate the action-state distribution using the observed occurrence counts n(s',a',s,a), which record how often action a' and state s' follows state s and action a in the dataset.  For simplicity, one use n also for marginal occurrence counts, for example n(s,a)=.SIGMA..sub.s'a'n(s',a',s,a).  The maximum likelihood estimates can be computed.--, in [0103], and also see: --if a player receives a penalty, the likelihood increases that the opposing team will score a goal during the power play at some point, but this does not mean that they will score immediately.--, in [0083], and, --the model can be used for a planning task, to find successor states that are most likely to lead to a goal.--, in [0065], --The systems and methods described herein therefore use game context and locations associated with game events in order to learn the value of each action and event executed by players of the game.  The learned game model provides information about the likely consequences of actions.--, in [0036]-[0039] {herein determine the impact “scoring the next goal” is to classify}, and also see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823]):
generating first body pose information for each player in the first play (see Holohan: e.g., Fig. 2, --a computer or mobile device performs video analysis of a person performing a physical activity are described. The computer or mobile device performs video analysis based on one or more reference skeletons. The reference skeleton may be superimposed over captured video of the person performing the physical activity or compared to a generated player skeleton based on the captured video to determine derivation from the reference skeleton in the physical activity performed by the person--, in title, and abstract, and, --tracking improvements in a player's jump shot 108, storing tutorial and training videos, storing training games, generating a training schedule including training activities to be performed on each day, sharing training results via social media, storing all the videos taken of the player's jump shot 108, connecting with coaches, providing a community where a player may upload questions about training, or any other web-based service to help a player improve their training and jump shot 108. The remote server 106 may be operated by sports training company.--, in [0042]; also see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823]). 

Re Claim 4, Holohan as modified by Schulte and Popa and Zadeh further disclose comparing the first body pose information for each player in the first play to second body pose information to each player in the plurality of plays (see Holohan: e.g., -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048]).

Re Claim 5, Holohan as modified by Schulte and Popa and Zadeh further disclose inspecting the first body pose information to infer a value to be assigned to particular body pose attributes of the first play (see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}; also see Schulte: e.g., --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]; and, -- Table 3 shows the dataset statistics for the 2015-2016 NHL season. The dataset includes play-by-play information of game events and player actions for the entire season. Every event is marked with a continuous time stamp, the x-y location, and the player that carries out the action of the event.--, in [0086], [0093]; also see: --The computational advantage is that algorithms for discrete Markov models can be employed. The statistical advantage is that discretization requires neither parametric assumptions (e.g. Gaussian or Poisson distribution), nor stationarity assumptions that treat different locations as the same. To minimize the loss of information, the discrete location bins can be learned by clustering occurrences of each action type.--, in [0060], and in [0114]).

Re Claim 6, Holohan as modified by Schulte and Popa and Zadeh further disclose generating a histogram comparing the first body pose information for each player in the first play to second body pose information for each player in the plurality of plays (see Holohan: e.g., Fig. 2, --FIG. 2(a) depicts an exemplary embodiment for a mobile device 102.  The mobile device 102 may comprise a processor 200 and associated memory 202, where the processor 200 and memory 202 are configured to cooperate to execute software and/or firmware that support operation of the mobile device 102.  Furthermore, the mobile device 102 may include an I/O device 204 (e.g., a touchscreen user interface for graphically displaying output data and receiving input data from a user), a camera 206, wireless I/O 208 for sending and receiving data, a microphone 210 for sensing sound and converting the sensed sound into an electrical signal for processing by the mobile device 102--, in [0034]; and, --a computer or mobile device performs video analysis of a person performing a physical activity are described. The computer or mobile device performs video analysis based on one or more reference skeletons. The reference skeleton may be superimposed over captured video of the person performing the physical activity or compared to a generated player skeleton based on the captured video to determine derivation from the reference skeleton in the physical activity performed by the person--, in title, and abstract, and, --tracking improvements in a player's jump shot 108, storing tutorial and training videos, storing training games, generating a training schedule including training activities to be performed on each day, sharing training results via social media, storing all the videos taken of the player's jump shot 108, connecting with coaches, providing a community where a player may upload questions about training, or any other web-based service to help a player improve their training and jump shot 108. The remote server 106 may be operated by sports training company.--, in [0042]; also see Schulte: Fig. 3, and fig. 7, -- illustrates the correlation coefficients between the final Goal Ratio, averaged over all matches, and a moving average of the Team Impact Total, averaged over the first k matches.  The correlation is close to 0.5 after 10 matches, which is less than half the number of total matches for all teams in the dataset that was used.  This means that after a relatively small number of observed matches, the Average Team Impact carries substantive information about the final Goal Ratio performance of a team.--, in [0077]).

Re Claim 7, Holohan as modified by Schulte and Popa and Zadeh further disclose wherein body pose attributes differ based on one or more of a sport, a type of play, or a segment of a play (see Holohan: e.g., -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048]; also see Schulte: Fig. 3, and fig. 7, -- illustrates the correlation coefficients between the final Goal Ratio, averaged over all matches, and a moving average of the Team Impact Total, averaged over the first k matches.  The correlation is close to 0.5 after 10 matches, which is less than half the number of total matches for all teams in the dataset that was used.  This means that after a relatively small number of observed matches, the Average Team Impact carries substantive information about the final Goal Ratio performance of a team.--, in [0077]; and, see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}).

Re Claim 8, Holohan discloses a method comprising:
receiving, by a computing system, video data for a target play (see Holohan: e.g., -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048], {so that five phases can be assigned values as a set of pose information for plays, or a jump shot, a set shot, mid-air shot as a set of body-pose information for plays}; also see: -- to a generated player skeleton based on the captured video--, in abstract, and, -- analysis of a physical activity, the method comprises: processing video data, the video data comprising a plurality of frames of a person performing the physical activity, wherein the processing step comprises: determining a frame of the video data that depicts a body position of the person in a phase of the physical activity; comparing the body position in the frame with a reference skeleton for the phase of the physical activity--, in [0012], and, -- the computer performing video analysis 102 or 106 may analyze a player's balance and body position while stepping into the jump shot, or the computer performing video analysis 102 or 106 may analyze whether the player jumped and landed at substantially the same location on the floor. If body control issues are found, the computer performing video analysis 102 or 106 may suggest that the player moves closer to the basket knowing it is easier to master mechanics from a closer, achievable range without jumping forward. The computer performing video analysis 102 or 106 may also suggest drills and critiques to improve the player's body control during the jump shot. For example, having a proper knee bend and squat may help the player control his body during the jump and increase the player's range over time.--, in [0002], and [0061]),
 although Holohan teaches the pose information of a plurality of players (see Holohan: e.g., -- the remote server 106 may perform may tasks other than just video analysis. For example, the remote server 106 may save a video of the player's 430 best shot in the database 308. The player 430 can download that shot at any time to view what they did right and what still needs improvement. The database 308 may save many best shot videos for all players 430 registered with the remote server 106.--, in [0090[);
Holohan however does not explicitly disclose the target play comprising a plurality of players, 
SCHULTE discloses the target play comprising a plurality of players (see Schulte: e.g., -- grouping players in a game based on a respective playing style, the method comprising: obtaining data associated with the game, the information comprising at least one individual player or team activity, and at least one game event; and automatically generating a plurality of clusters of one or more players based on a presence and/or activities associated with each player.--, in [0012], and,  --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]; and, -- Table 3 shows the dataset statistics for the 2015-2016 NHL season. The dataset includes play-by-play information of game events and player actions for the entire season. Every event is marked with a continuous time stamp, the x-y location, and the player that carries out the action of the event.--, in [0086], [0093]; also see: --The computational advantage is that algorithms for discrete Markov models can be employed. The statistical advantage is that discretization requires neither parametric assumptions (e.g. Gaussian or Poisson distribution), nor stationarity assumptions that treat different locations as the same. To minimize the loss of information, the discrete location bins can be learned by clustering occurrences of each action type.--, in [0060], and in [0114]),
Holohan and Schulte are combinable as they are in the same field of endeavor: to analyze body pose of players in sport events. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Holohan’s method using Schulte’s teachings by including  the target play comprises a plurality of players to Holohan’s pose information of a plurality of players in order to measure the actions of players contributing to the outcome of the game at a given location and time (see Schulte: e.g. in [0039]-[0042]),
Holohan as modified by Schulte further disclose obtaining, by the computing system, body pose information for each player of the plurality of players in the target play (see Holohan: e.g., -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048], {so that five phases can be assigned values as a set of pose information for plays, or a jump shot, a set shot, mid-air shot as a set of body-pose information for plays}; also see: -- to a generated player skeleton based on the captured video--, in abstract, and, -- analysis of a physical activity, the method comprises: processing video data, the video data comprising a plurality of frames of a person performing the physical activity, wherein the processing step comprises: determining a frame of the video data that depicts a body position of the person in a phase of the physical activity; comparing the body position in the frame with a reference skeleton for the phase of the physical activity--, in [0012], and, -- the computer performing video analysis 102 or 106 may analyze a player's balance and body position while stepping into the jump shot, or the computer performing video analysis 102 or 106 may analyze whether the player jumped and landed at substantially the same location on the floor. If body control issues are found, the computer performing video analysis 102 or 106 may suggest that the player moves closer to the basket knowing it is easier to master mechanics from a closer, achievable range without jumping forward. The computer performing video analysis 102 or 106 may also suggest drills and critiques to improve the player's body control during the jump shot. For example, having a proper knee bend and squat may help the player control his body during the jump and increase the player's range over time.--, in [0002], and [0061]);
Holohan as modified by Schulte although disclose that a play in a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase  (see Holohan: e.g., Figs. 4-5, --A jump shot has multiple components or phases as a player jumps in the air and releases the basketball. The exemplary embodiments disclosed herein have determined that five phases represent the most important aspects of a jump shot, but the jump shot may have more intermediate phases. These phases include: a base phase 402, 502, a frame phase 404, 504, a release phase 406, 506, a follow-through phase 408, 508, and a finish phase 410 --, in [0048]; and, -- a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase; process pixels in the determined frame to determine a body position for the person within the determined frame, wherein the determined body position comprises data indicative of an arrangement of joints and limbs for the person within the determined frame; compare the determined body position in the determined frame with a reference skeleton for the basketball jump shot phase--, in claim 1), 
Holohan as modified by Schulte however do not explicitly disclose segmenting, by the computing system, the target play into a plurality of components;
Popa teaches segmenting, by the computing system, the target play into a plurality of components (see Popa: e.g., --image analysis and segmentation [15, 10].  These algorithms use machine learning methods to discriminate between body parts.--, in [0010], and, --and wherein the pose of the articulated object model is defined by the spatial location of the joints, comprises the steps of [0014] obtaining at least one sequence of source images from a video stream comprising a view of the real world object recorded by a source camera; [0015] processing the source images of the at least one sequence to extract, for each image, a corresponding source image segment comprising the view of the real world object separated from the image background, thereby generating at least one sequence of source image segments; [0016] maintaining, in a database in computer readable form, a set of sequences of reference silhouettes, each reference silhouette being associated with an articulated object model and with a particular reference pose of this articulated object model--, in [0013]-[0017]; and, --one image of the sequence of source images is designated a frame of interest, and the source image segment that is generated therefrom is designated a source image segment of interest--, in [0021]);
Holohan (as modified by Schulte) and Popa are combinable as they are in the same field of endeavor: to analyze body pose of players in sport events. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Holohan (as modified by Schulte)’s method using Popa’s teachings by including segmenting, by the computing system, the target play into a plurality of components to Holohan (as modified by Schulte)’s dividing the video frame of the play into five phases of the physical activity in order to render of players from an arbitrary view-point during a sports game for bio-mechanical analysis and synthesis as well as for game statistics (see Popa: e.g. in [0003]);
Holohan as modified by Schulte and Popa further disclose annotating, by the computing system, each component with a body pose attribute indicative of a  movement variation occurring in each respective component (see Holohan: e.g., Figs. 4-5, --A jump shot has multiple components or phases as a player jumps in the air and releases the basketball. The exemplary embodiments disclosed herein have determined that five phases represent the most important aspects of a jump shot, but the jump shot may have more intermediate phases. These phases include: a base phase 402, 502, a frame phase 404, 504, a release phase 406, 506, a follow-through phase 408, 508, and a finish phase 410 --, in [0048]; and, -- a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase; process pixels in the determined frame to determine a body position for the person within the determined frame, wherein the determined body position comprises data indicative of an arrangement of joints and limbs for the person within the determined frame; compare the determined body position in the determined frame with a reference skeleton for the basketball jump shot phase--, in claim 1; also see: -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048]; also see Schulte: e.g., --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]);
Holohan as modified by Schulte however do not explicitly disclose type of movements,
Zadeh teaches type of movements (see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.--, in [1782] ]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}),
Holohan (as modified by Schulte and Popa) and Zadeh are combinable as they are in the same field of endeavor: to extract and analyze body pose. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Holohan (as modified by Schulte and Popa)’s method using Zadeh’s teachings by including type of movements to Holohan (as modified by Schulte and PoPa)’s derive player’s body pose/ position information based on comparison to reference skeletons in order to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest, and to extract pose or identity of the object  and associated with the image (see Zadeh: e.g. in [1782]), 
Holohan as modified by Schulte and Popa and Zadeh further disclose determining, by the computing system, a contribution of a target body pose attribute to a success of the target play by comparing the target body pose attribute in the target play to a similar body pose attribute in a historical play (see Holohan: e.g., -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012]; and, Fig. 2, --FIG. 2(a) depicts an exemplary embodiment for a mobile device 102.  The mobile device 102 may comprise a processor 200 and associated memory 202, where the processor 200 and memory 202 are configured to cooperate to execute software and/or firmware that support operation of the mobile device 102.  Furthermore, the mobile device 102 may include an I/O device 204 (e.g., a touchscreen user interface for graphically displaying output data and receiving input data from a user), a camera 206, wireless I/O 208 for sending and receiving data, a microphone 210 for sensing sound and converting the sensed sound into an electrical signal for processing by the mobile device 102--, in [0034]; and, --a computer or mobile device performs video analysis of a person performing a physical activity are described. The computer or mobile device performs video analysis based on one or more reference skeletons. The reference skeleton may be superimposed over captured video of the person performing the physical activity or compared to a generated player skeleton based on the captured video to determine derivation from the reference skeleton in the physical activity performed by the person--, in title, and abstract, and, --tracking improvements in a player's jump shot 108, storing tutorial and training videos, storing training games, generating a training schedule including training activities to be performed on each day, sharing training results via social media, storing all the videos taken of the player's jump shot 108, connecting with coaches, providing a community where a player may upload questions about training, or any other web-based service to help a player improve their training and jump shot 108. The remote server 106 may be operated by sports training company.--, in [0042]; also see Schulte:  --This can be performed by assigning a value to each action depending on where and when the action takes place using a Markov decision process model. Once the values for the actions and game events are assigned, players can be ranked according to the aggregate value of their actions, and compared to others in their cluster.--, in [0039], [0079]; Fig. 3, and fig. 7, -- illustrates the correlation coefficients between the final Goal Ratio, averaged over all matches, and a moving average of the Team Impact Total, averaged over the first k matches.  The correlation is close to 0.5 after 10 matches, which is less than half the number of total matches for all teams in the dataset that was used.  This means that after a relatively small number of observed matches, the Average Team Impact carries substantive information about the final Goal Ratio performance of a team.--, in [0077]).

Re Claim 9, Holohan as modified by Schulte and Popa and Zadeh further disclose wherein the historical play is a historical failed play or a historical successful play (see Schulte: e.g., --the expected reward represents the probability that if play starts in a state S, a random walk through the state space of unbounded length ends with a goal for either the Home or the Away team.  The reward differential is the difference in these probabilities.  It is consistent with the practice in zero-sum game theory of assigning a single value to a game outcome: +1 for the maximizer, -1 for the minimizer, 0 for a tie [23]--, in [0054]-[0059]; and, --The correlation between goal ratio and the Team Impact in a single game was also computed and the correlation was found to be .rho.=0.45.  This correlation coefficient indicates that the impact values carry substantial information about the outcome of a game.--, in [0076]; and, -- One can estimate the action-state distribution using the observed occurrence counts n(s',a',s,a), which record how often action a' and state s' follows state s and action a in the dataset.  For simplicity, one use n also for marginal occurrence counts, for example n(s,a)=.SIGMA..sub.s'a'n(s',a',s,a).  The maximum likelihood estimates can be computed.--, in [0103], and also see: --if a player receives a penalty, the likelihood increases that the opposing team will score a goal during the power play at some point, but this does not mean that they will score immediately.--, in [0083], and, --the model can be used for a planning task, to find successor states that are most likely to lead to a goal.--, in [0065], --The systems and methods described herein therefore use game context and locations associated with game events in order to learn the value of each action and event executed by players of the game.  The learned game model provides information about the likely consequences of actions.--, in [0036]-[0039]).

Re Claim 10, Holohan as modified by Schulte and Popa and Zadeh further disclose generating, by the computing system, a histogram presenting the body pose attribute during the target play to second body pose attributes of other players in similar plays (see Holohan: e.g., Fig. 2, --FIG. 2(a) depicts an exemplary embodiment for a mobile device 102.  The mobile device 102 may comprise a processor 200 and associated memory 202, where the processor 200 and memory 202 are configured to cooperate to execute software and/or firmware that support operation of the mobile device 102.  Furthermore, the mobile device 102 may include an I/O device 204 (e.g., a touchscreen user interface for graphically displaying output data and receiving input data from a user), a camera 206, wireless I/O 208 for sending and receiving data, a microphone 210 for sensing sound and converting the sensed sound into an electrical signal for processing by the mobile device 102--, in [0034]; and, --a computer or mobile device performs video analysis of a person performing a physical activity are described. The computer or mobile device performs video analysis based on one or more reference skeletons. The reference skeleton may be superimposed over captured video of the person performing the physical activity or compared to a generated player skeleton based on the captured video to determine derivation from the reference skeleton in the physical activity performed by the person--, in title, and abstract, and, --tracking improvements in a player's jump shot 108, storing tutorial and training videos, storing training games, generating a training schedule including training activities to be performed on each day, sharing training results via social media, storing all the videos taken of the player's jump shot 108, connecting with coaches, providing a community where a player may upload questions about training, or any other web-based service to help a player improve their training and jump shot 108. The remote server 106 may be operated by sports training company.--, in [0042]; also see Schulte: Fig. 3, and fig. 7, -- illustrates the correlation coefficients between the final Goal Ratio, averaged over all matches, and a moving average of the Team Impact Total, averaged over the first k matches.  The correlation is close to 0.5 after 10 matches, which is less than half the number of total matches for all teams in the dataset that was used.  This means that after a relatively small number of observed matches, the Average Team Impact carries substantive information about the final Goal Ratio performance of a team.--, in [0077]).

Re Claim 11, Holohan as modified by Schulte and Popa and Zadeh further disclose determining, by the computing system via a play classifier, a likelihood of success of the target play (see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}).


Re Claim 12, Holohan as modified by Schulte and Popa and Zadeh further disclose wherein the play classifier is trained to predict a likelihood of success of a given play (see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.--, in [1782]).

Re Claim 13, Holohan as modified by Schulte and Popa and Zadeh further disclose wherein body pose attributes differ based on one or more of a sport, a type of play, or a segment of a play (see Holohan: e.g., -- comparing the body position in the frame with a reference skeleton for the phase of the physical activity; and determining a deviation between the frame body position and the reference skeleton based on the comparing step; and wherein the frame determining, comparing, and deviation determining steps are performed by a processor…. wherein the processor is configured to: determine a frame of the video data that depicts a body position of the person in a phase of the physical activity; compare the body position in the frame with a reference skeleton for the phase of the physical activity; and determine a deviation between the frame body position and the reference skeleton based on the comparison operation --, in [0011]-[0012], and, -- So, just as the jump shot may have five phases, the reference jump shot skeleton 400, 500 may have five or more images matching the five phases of the jump shot. Alternatively, the reference jump shot skeletons 400, 500 may be data points derived from an image.--, in [0046]-[0048]; also see Schulte: Fig. 3, and fig. 7, -- illustrates the correlation coefficients between the final Goal Ratio, averaged over all matches, and a moving average of the Team Impact Total, averaged over the first k matches.  The correlation is close to 0.5 after 10 matches, which is less than half the number of total matches for all teams in the dataset that was used.  This means that after a relatively small number of observed matches, the Average Team Impact carries substantive information about the final Goal Ratio performance of a team.--, in [0077]; and, see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}).

Re Claim 14, Holohan as modified by Schulte and Popa and Zadeh further disclose wherein segmenting, by the computing system, the target play into the plurality of components comprises:
segmenting the target play to include a first segment prior to possession, a second segment during possession, and a third segment after possession (see Holohan: e.g., Figs. 4-5, --A jump shot has multiple components or phases as a player jumps in the air and releases the basketball. The exemplary embodiments disclosed herein have determined that five phases represent the most important aspects of a jump shot, but the jump shot may have more intermediate phases. These phases include: a base phase 402, 502, a frame phase 404, 504, a release phase 406, 506, a follow-through phase 408, 508, and a finish phase 410 --, in [0048]; and, -- a frame of the video data that depicts a body position of the person in a phase of the basketball jump shot, wherein the phase comprises a member of the group consisting of (1) a base phase, (2) a frame phase, (3) a release phase, (4) a follow-through phase, and (5) a finish phase; process pixels in the determined frame to determine a body position for the person within the determined frame, wherein the determined body position comprises data indicative of an arrangement of joints and limbs for the person within the determined frame; compare the determined body position in the determined frame with a reference skeleton for the basketball jump shot phase--, in claim 1; see Popa: e.g., --image analysis and segmentation [15, 10].  These algorithms use machine learning methods to discriminate between body parts.--, in [0010], and, --and wherein the pose of the articulated object model is defined by the spatial location of the joints, comprises the steps of [0014] obtaining at least one sequence of source images from a video stream comprising a view of the real world object recorded by a source camera; [0015] processing the source images of the at least one sequence to extract, for each image, a corresponding source image segment comprising the view of the real world object separated from the image background, thereby generating at least one sequence of source image segments; [0016] maintaining, in a database in computer readable form, a set of sequences of reference silhouettes, each reference silhouette being associated with an articulated object model and with a particular reference pose of this articulated object model--, in [0013]-[0017]; and, --one image of the sequence of source images is designated a frame of interest, and the source image segment that is generated therefrom is designated a source image segment of interest--, in [0021]; also see Zadeh: e.g., --the type of object (e.g., face) and its location (including orientation, skew, etc.) and other parameters (e.g., pose or identity of the object) are extracted and associated with the image. Then, such image and the associated information are used to train a feature detector /classifier to learn or predict the focuses of interest, by correlating/associating the image features with the locations of interest. In one embodiment, the image and various positions of interest are iteratively inputted to the system during training.,--, in [1782]; and, -- features of an object (e.g., pose including rotation) is determined, and based on such features, features of sub-objects of other objects depicted in an image are extracted by preprocessing--, in [1778], and, --multiple images are compared together to detect or infer transformation, e.g., translation, rotation, scaling of objects or features between the images. In one embodiment, the frames (images) from a time series collection (e.g., a video segment) is used to extract different poses of an object (e.g., a person's head)--, in [1815]-[1816]; --the probabilities indicating the certainty of inferences based on the correlated training sets are tracked, for example, to infer one pose from a different pose--, in [1823] {herein video segments read on plays}).

Re Claims 15-20, claims 15-20 are the corresponding medium claims to claims 1-6 respectively. Therefore, claims 15-20 are rejected for the similar reasons for claims 1-6 respectively. Furthermore,  Holohan as modified by Schulte and Popa and Zadeh further disclose non-transitory computer-readable medium having one or more sequence of instructions stored thereon, which, when executed by a processor, cause a computing system to perform operations (see Holohan: e.g., --It will also be appreciated that any module or component exemplified herein that executes instructions may include or otherwise have access to computer readable media such as storage media, computer storage media, or data storage devices (removable and/or non-removable) such as, for example, magnetic disks, optical disks, or tape. Computer storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data.--, in [0118]).
 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: RISSANEN (20170266491 A1) discloses skeletal tracking based measurement sticks that keep definitions of pose recognition rules independent of the player's body size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667